Detailed Action
Election/Restrictions
Applicant's election with traverse of Group I (Claims 19-31, 35, 37, and 38) in the reply filed on 27 January 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden. This is not found persuasive because the method and apparatus claims would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Please refer to MPEP § 808.02, "Establishing Burden", "A different field of search" for more detail.
The requirement is still deemed proper and is therefore made FINAL.
Claim 35 has been canceled per applicant’s amendment filed on 11 June 2021.

Drawings
Per applicant’s amendments to the drawings (Figures 8 – 11 need labels attached to dependent and independent graphs), the objection of the non-final rejection (filed 12 March 2021) is withdrawn.

Specification
Per applicant’s amendments to the abstract (the abstract needs to be under 150 words & the abstract needs to be one paragraph), the objection of the non-final rejection (filed 12 March 2021) is withdrawn.
Per applicant’s amendments to the specification (label the drawings section “Brief Description of the Figures” & elaborate more on Figure 7, specifically what is the independent axis and what is the dependent axis), the objection of the non-final rejection (filed 12 March 2021) is withdrawn.

Claim Interpretation
The term “identification” and its other forms in the context of the claim language and in light of the specification is taken to mean measurement or measured (see specification pages 4, 17, and 23)
The term “filtered” and its other forms in the context of the claim language and in light of the specification is taken to mean streamlined / smoothed / noise filtered data (see figures 5 and 6 of the drawings).

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
Claim 19 is considered invoking a means plus function since the generic placeholder “processing device” is not modified by sufficient structure. The specification teaches “mixers, heaters, electronic motor”, or equivalents thereof as sufficient structure on page 5. This structure will be interpreted into the prior art rejection sections.
Claims 20 – 30, 37, and 38 do not introduce sufficient structure for “processing device” and also invoke 112f claim interpretation. Claim 31 includes sufficient structure in the claim language.
Claim 19 is considered invoking a means plus function since the generic placeholder “monitoring device” is not modified by sufficient structure. The specification teaches “the monitoring device to comprise an electronic process device / component such as a microprocessor, digital signal processor, non-volatile memory process, integrated circuit, gate array”, or equivalents thereof as sufficient structure on page 24. This structure will be interpreted into the prior art rejection sections.
Claims 20 – 31, 37, and 38 do not introduce sufficient structure for “processing device” and also invoke 112f claim interpretation.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (arranged in a method / process / serious of steps) enumerated in the 2019 PEG without significantly more. The claims recites “at least one analysis information is determined dependent upon the temporally successive acquisition values”, “a frequency distribution of the analysis information is identified by a time-dependent analysis”, and “an analysis result specific to a preparation state is determined”; these three limitations fall under the judicial exception of an abstract idea. The first two limitations are analyses, which is math. The third limitation compares frequency distributions to known frequency distributions of known preparation states to make a choice. This is also more math. These mathematical steps fall under the judicial exception of an abstract idea. 
This judicial exception is not integrated into a practical application because the additional elements, specifically the emitting of “at least one control signal … for influencing the preparation mode” does not amount to significantly more than the judicial exception. Sending a signal is not integrating the abstract idea into a particular practical application because by itself it is not specific enough in what that signal does. The technical advantage of sending this signal is not made clear. Which leads to “influencing the preparation mode”, this broadly applies the abstract idea, at best. 
Claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception either considered separately or in combination because the “processing device” is controlled in a non-specific and non-particular way, the “monitoring device” gathers data and determines a preparation state in a non-specific and non-particular way, and the “control signal” influences the preparation mode in a broad manner. Claim 19 is not patent eligible.
Claim 20’s additional elements do not further incorporate the abstract idea from Claim 19 into a particular practical application nor do they significantly add more, when considered separately and in combination. Claim 20 simply clarifies and expands on Claim 19 into a sequential order of math steps and application of conventional control logic. Claim 20 is not patent eligible.
Claim 21’s additional elements do not further incorporate the abstract idea from Claim 19 into a particular practical application nor do they significantly add more, when considered separately and in combination. Claim 21 introduces more math with “time-buffered for the time-dependent analysis”. Claim 21 is not patent eligible.
Claim 22’s additional elements do not further incorporate the abstract idea from Claim 19 into a particular practical application nor do they significantly add more, when considered separately and in combination. Claim 22 introduces more math with “identification of the frequency distribution”. Claim 22 is not patent eligible.
Claim 23’s additional elements do not further incorporate the abstract idea from Claim 19 into a particular practical application nor do they significantly add more, when considered separately and in combination. Claim 23 clarifies the math of “time-dependent analysis” more than previous claims and specifies which type of values are input, but the language does not incorporate the judicial exception of Claim 19 into a particular practical application. Clarification of this additional element as comparing the Claim 23 is not patent eligible.
Claim 24’s additional elements do not further incorporate the abstract idea from Claim 19 into a particular practical application nor do they significantly add more, when considered separately and in combination. Claim 24 simply clarifies some conventional control logic about which data gets input into the function with “a generation of a feature is effected based upon the identified acquisition values”. Claim 24 is not patent eligible.
Claim 25’s additional elements do not further incorporate the abstract idea from Claim 19 into a particular practical application nor do they significantly add more, when considered separately and in combination. Claim 25 clarifies and specifies what the preparation parameter is, but because Claims 19 and 25 read together still broadly “influence[s] the processing device”, the additional elements considered together do not rise above a generic application of the abstract idea. Claim 25 is not patent eligible.
Claim 26’s additional elements do not further incorporate the abstract idea from Claim 19 into a particular practical application nor do they significantly add more, when considered separately and in combination. Claim 26 simply clarifies that the data from the generic devices of the food processor send their signals electrically. Claim 26 is not patent eligible.
Claim 27’s additional elements do not further incorporate the abstract idea from Claim 19 into a particular practical application nor do they significantly add more, when considered separately and in combination. Claim 27 introduces more math and conventional control logic with the “plausibility-check … based upon at least one empirically determined threshold value”. This is a supplementary element which adds an additional feature to Claim 19, but does not overcome claim 19’s deficiencies (i.e. it does not make more particular emitting a control signal to “influence the processing device”). Claim 27 is not patent eligible.
Claim 28’s additional elements do not further incorporate the abstract idea from Claim 19 into a particular practical application nor do they significantly add more, when considered separately and in combination. Claim 28 introduces more math with “a trend or a prediction”. It does not overcome claim 19’s deficiencies. Claim 28 is not patent eligible.
Claim 29’s additional elements do not further incorporate the abstract idea from Claim 19 into a particular practical application nor do they significantly add more, when considered separately and in combination. Claim 29 introduces more conventional control logic and math with “the decision result is determined positive only if a predetermined temporal course pattern is detected.” It does not overcome claim 19’s deficiencies. Claim 29 is not patent eligible.
Claim 30’s additional elements do not further incorporate the abstract idea from Claim 19 into a particular practical application nor do they significantly add more, when considered separately and in combination. Claim 28 introduces more conventional control logic and math with “the predetermined temporal course pattern is selected dependent upon a food provided for preparation.” It does not overcome claim 19’s deficiencies. Claim 30 is not patent eligible.
Claim 31’s additional elements do not further incorporate the abstract idea from Claim 19 into a particular practical application. Claim 31 incorporates the judicial exception of Claim 19 into a practical application with “a mixer is controlled, in the preparation mode, to at least partially automatically prepare whipped cream”, however this application is generic and therefore not particular. Furthermore, automating an abstract idea does not make it a practical application. Claim 31 is not patent eligible.
Claim 37’s additional elements do not further incorporate the abstract idea from Claim 19 into a particular practical application nor do they significantly add more, when considered separately and in combination. Claim 37 introduces more math with “identification of the frequency distribution … based upon … identified acquisition values or a generated feature … to determine a trend of a temporal course … that indicates a future determined preparation state.” Claim 37 is not patent eligible.
Claim 38’s additional elements do not further incorporate the abstract idea from Claim 19 into a particular practical application nor do they significantly add more, when considered separately and in combination. Claim 38 introduces more math with determining “a trend or a prediction of … values or features … or a frequency distribution”. Claim 38 is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 – 26, 28 – 30, 35, 37, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohannon Jr. et al. (U.S. Patent Publication No. 2013/0168475 A1 hereinafter Bohannon).

Regarding Claim 19, Bohannon teaches a method for operating a food processor (abstract), wherein at least one processing device, 112f: mixer, heater, electric motor, or equivalents thereof, of the food processor is controlled (abstract: motor [is considered a reading on a processing device] is controlled via a feedback sensor and blender controls), in a preparation mode ([0007] “blend cycle that is predetermined for that specific purpose” [blend cycle is considered a reading on preparation mode]), so as to at least partially automatically prepare food ([0007] “a blend cycle that is predetermined for , 112f: electronic process device / component such as a microprocessor, digital signal processor, non-volatile memory process, integrated circuit, gate array, or equivalents thereof, ([0009]: feedback sensor + feedback process [feedback process is considered an equivalent thereof to the monitoring device 112f structure]) performs an identification of temporally successive acquisition values at the food processor ([0029] “one method of measuring these traits is by use of monitoring RPM’s by a Hall effect sensor and a poled magnet” [RPM measured over time is considered a reading of temporally successive acquisition values at the food processor]) at least during the preparation mode ([0007] “a blend cycle that is predetermined for that specific purpose”), wherein the acquisition values ([0029] RPM readings) are specific to at least one preparation parameter of the food processor ([0029] motor RPM is considered a reading on a preparation parameter), determines at least one analysis information ([0019] “By connecting a feedback sensor to the motor … it is possible to determine whether a blend process is complete … to identify when cavitation is occurring or about to occur” [the completion of the blend cycle and cavitation determination are considered a reading on analysis information]) dependent upon the temporally successive acquisition values ([0029] RPM readings), and identifies a frequency distribution of the analysis information ([0019] “By connecting a feedback sensor to the motor … it is possible to determine whether a blend process is complete … to identify when cavitation is occurring or about to occur”) by a time-dependent analysis ([0023] “A blender will start out at a lower RPM and slowly climb in speed until it reaches a maximum RPM … there is also a fluctuation in speed as the unit impacts the media. This fluctuation will lower as the media is broken down” [the analysis of RPM speed fluctuation is considered a reading on identification of a frequency distribution via time-dependent analysis]), whereby an analysis result specific to a preparation state ([0007] “blend cycle”) is determined by the monitoring device, 112f: electronic process device / component such as a microprocessor, digital signal processor, non-volatile memory process, integrated circuit, gate array, or equivalents thereof, ([0019] “By connecting a feedback sensor analysis result as well]), wherein dependent upon the analysis result ([0019] “By connecting a feedback sensor to the motor … it is possible to determine whether a blend process is complete … to identify when cavitation is occurring or about to occur”), at least one control signal is emitted by the monitoring device, 112f: electronic process device / component such as a microprocessor, digital signal processor, non-volatile memory process, integrated circuit, gate array, or equivalents thereof ([0009]: feedback sensor + feedback process [feedback process is considered an equivalent thereof to the monitoring device 112f structure]), for influencing the processing device in ([0008]: “A signal may be sent to the energy control switch when the attribute detected reaches or exceeds a predetermined amount [and controls the amount of energy delivered to the motor to the motor during operation]”) the preparation mode ([0007] “blend cycle”).  

Regarding Claim 20, Bohannon teaches a method (abstract) according to claim 19, wherein the following steps are carried out: a) filtering the identified acquisition values to achieve a smoothing (Figures 1 – 4: considering the smooth curve in these figures, RPM readings over time are considered a reading on filtered values), b) generating at least one feature (Figure 3’s generated curves are considered a reading on generated features) based upon the acquisition values ([0029] RPM readings), c) determining the analysis information ([0019] “By connecting a feedback sensor to the motor … it is possible to determine whether a blend process is complete … to identify when cavitation is occurring or about to occur” [the completion of the blend cycle and cavitation determination are considered a reading on analysis information]) based upon at least one of the generated features or based upon the, identified acquisition values ([0029] RPM readings), d) performing the time-dependent analysis ([0023] “A blender will start out at a lower RPM and slowly climb in speed until it reaches a maximum RPM … time-dependent analysis]) of the analysis information ([0019] “By connecting a feedback sensor to the motor … it is possible to determine whether a blend process is complete … to identify when cavitation is occurring or about to occur”), so that, dependent upon a temporal course of the acquisition values ([0023] “A blender will start out at a lower RPM and slowly climb in speed until it reaches a maximum RPM … there is also a fluctuation in speed as the unit impacts the media. This fluctuation will lower as the media is broken down” [the RPM speed fluctuation is considered a reading on a temporal course of acquisition values]), the analysis result is determined ([0019] “By connecting a feedback sensor to the motor … it is possible to determine whether a blend process is complete … to identify when cavitation is occurring or about to occur” [the completion of the blend cycle and cavitation determination are considered a reading on analysis result as well]), e) determining a positive or negative decision result on the basis of the analysis result ([0008] “A feedback sensor is electrically connected to the energy control switch … and is adapted to detect an attribute … the attribute detected may include revolutions per minute of the blender motor … a signal may be send to the energy control switch when the attribute detected reaches or exceeds a predetermined amount”), f) outputting the control signal when the determined decision result is positive ([0008] “A signal may be sent to the energy control switch when the attribute detected reaches or exceeds a predetermined amount”).  

Regarding Claim 21, Bohannon teaches a method (abstract) according to claim 19, wherein at least one of the acquisition values or the analysis information are time-buffered for the time-dependent analysis ([0023] “A blender will start out at a lower RPM and slowly climb in speed until it reaches a maximum RPM … the speed fluctuation will lower as the media is broken down.” [the time delay from time buffered acquisition values for the time-dependent analysis of speed fluctuations]).

Regarding Claim 22, Bohannon teaches a method (abstract) according to claim 19, wherein the identification of the frequency distribution is performed based upon at least one of the identified acquisition values or a generated feature ([0023] “A blender will start out at a lower RPM and slowly climb in speed until it reaches a maximum RPM … there is also a fluctuation in speed as the unit impacts the media. This fluctuation will lower as the media is broken down” [the measurement of RPM speed fluctuation is considered a reading on identification of a frequency distribution based upon identified acquisition values]).  

Regarding Claim 23, Bohannon teaches a method (abstract) according to claim 19, wherein by the time-dependent analysis, the analysis information is evaluated time-dependently in such a manner that a first value of the analysis information is compared with at least one of at least one second value or with all further values or with a comparison specification of the analysis information or frequency distribution, wherein the values are identified from at least one of the following data: - at least one filtered acquisition value ([0029] RPM readings; considering the smooth curve of Figures 1 – 4, the RPM readings are considered filtered values), - at least one non-filtered acquisition value, - at least one feature generated from the acquisition values ([0023] “A blender will start out at a lower RPM and slowly climb in speed until it reaches a maximum RPM … there is also a fluctuation in speed as the unit impacts the media. This fluctuation will lower as the media is broken down” [the analysis of RPM speed fluctuation is considered a reading on time-dependent analysis & the comparison of the speed fluctuations from start to finish is considered a reading on first value of the analysis information is compared with at least one of at least one second value or will all further values]).  

Regarding Claim 24, Bohannon teaches a method (abstract) according to claim 19, wherein a generation of a feature is effected based upon the identified acquisition values (Figure 3’s generated curves are considered a reading on generated features based on acquisition values of RPM).  

Regarding Claim 25, Bohannon teaches a method (abstract) according to claim 19, wherein the acquisition values ([0029] RPM readings) are identified by an acquisition of the at least one preparation parameter ([0029] motor RPM is considered a reading on a preparation parameter) of the food processor, wherein the preparation parameter ([0029] motor RPM) includes at least one of the following parameters: a rotary speed of the processing device ([0029] RPM readings), a parameter of a drive, a motor signal, which depends upon a torque of the mixer, a temperature, a measurable parameter at the prepared food.  

Regarding Claim 26, Bohannon teaches a method (abstract) according to claim 19, wherein for the identification of the acquisition values ([0029] RPM readings), at least one of an acquisition is performed, at an electronic component of the food processor, or the acquisition values ([0029] RPM readings) are identified for electric parameters of the food processor ([0008] “An energy control switch activates and controls the amount of energy delivered to the motor during operation of the motor. A feedback sensor is electrically connected to the energy control switch … and is adapted to detect an attribute … of the motor and send a signal to the energy control switch”).  

Regarding Claim 28, Bohannon teaches a method (abstract) according to claim 19, wherein at least one of a trend or a prediction of at least one of the identified acquisition values or features, or frequency distribution is determined ([0026] “As shown in Figs. 1 and 2, the idealized curves of RPM, 

Regarding Claim 29, Bohannon teaches a method (abstract) according to claim 19, wherein the decision result is determined positive only if a predetermined temporal course pattern is detected ([0026] “As shown in Figs. 1 and 2, the idealized curves of RPM, power, vibration, torque and other measurable items [as dependent on time] follow a similar or predictable path. Knowing these traits, it can theoretically be determined when blending of the mix is complete and the cycle can be stopped.”).  

Regarding Claim 30, Bohannon teaches a method (abstract) according to claim 19, wherein the predetermined temporal course pattern ([0026] “As shown in Figs. 1 and 2, the idealized curves of RPM, power, vibration, torque and other measurable items [as dependent on time] follow a similar or predictable path. Knowing these traits, it can theoretically be determined when blending of the mix is complete and the cycle can be stopped.”) is selected dependent upon a food provided for preparation ([0007] “allows for the user to input the type of drink and then the number portions in order to actuate a blend cycle that is predetermined for that specific purpose.”).  

Regarding Claim 37, Bohannon teaches a method (abstract) according to claim 22, wherein the identification of the frequency distribution is performed based upon at least one of the identified acquisition values or a generated feature, in order to determine a trend of a temporal course of the acquisition values that indicates a future determined preparation state ([0026] “As shown in Figs. 1 and 2, the idealized curves of RPM, power, vibration, torque and other measurable items follow a similar or 

Regarding Claim 38, Bohannon teaches a method (abstract) according to claim 28, wherein at least one of a trend or a prediction of the identified acquisition values or features, of generated features, or frequency distribution is determined ([0026] “As shown in Figs. 1 and 2, the idealized curves of RPM, power, vibration, torque and other measurable items follow a similar or predictable path. Knowing these traits, it can theoretically be determined when blending of the mix is complete and the cycle can be stopped.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bohannon Jr. et al. (U.S. Patent Publication No. 2013/0168475 A1 hereinafter Bohannon) in view of Koetz (International Patent Publication No. WO 2014/083021 A1 hereinafter Koetz). An utilized machine translation of the description of Koetz is attached.

Regarding Claim 27, Bohannon teaches a method (abstract) according to claim 19, 
Bohannon is silent on wherein a plausibility-check is carried out based upon at least one empirically determined threshold value, wherein the threshold value is selected dependent upon a food provided for preparation.  
Koetz teaches a plausibility-check ([0014] “the acoustic signal … is checked for plausibility”) is carried out based upon at least one empirically determined threshold value ([0015] “If, for example, a temperature of 90 ᵒC is selected in a dough kneading speed setting, you will be asked for confirmation” the temperature limit on dough kneading is considered a reading on empirically determined]), wherein the threshold value is selected dependent upon a food provided for preparation ([0015] “If, for example, a temperature of 90 ᵒC is selected in a dough kneading speed setting, you will be asked for confirmation” the temperature limit on dough kneading is considered a reading on threshold value is selected dependent upon a food provided]).
  Bohannon and Koetz are analogous in the field of kitchen appropriate at least partially automatic food processors with mixing from the bottom. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus and method of Bohannon with the .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Bohannon Jr. et al. (U.S. Patent Publication No. 2013/0168475 A1 hereinafter Bohannon) in view of Neijzen et al. (U.S. Patent No. 5,539,288 hereinafter Neijzen). 

Regarding Claim 31, Bohannon teaches a method (abstract) according to claim 19, 
Bohannon is silent on wherein the processing device having a mixer is controlled, in the preparation mode, to at least partially automatically prepare whipped cream.  
Neijzen teaches wherein the processing device (abstract: “food processor”) having a mixer (abstract & figure 1: beater 12) is controlled (abstract: “it becomes possible to whip cream … without supervision” [“without supervision” is considered a reading on the apparatus being controlled]), in the preparation mode (abstract: the operation of the food processor to whip cream is considered a reading on preparation mode), to at least partially automatically prepare whipped cream (abstract: “it becomes possible to whip cream … without supervision”).
Bohannon and Neijzen are analogous in the field of kitchen appropriate at least partially automatic food processors with mixing from the bottom. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus and method of Bohannon with the processing device having a mixer is controlled, in the preparation mode, to at least partially automatically prepare whipped cream of Neijzen in order to provide a food processor, with an automatic stop (to know beforehand how long to whip and obtain a good final result of whipped cream .

Response to Arguments
Regarding the 101 rejections, applicant's arguments filed 11 June 2021 have been fully considered but they are not persuasive.
The elected claim language falls under the statutory category of process / method. Applicant argues that the invention is not directed to the judicial exception of abstract ideas. Specifically, applicant argues that the applicant’s invention is “based on the concept involv[ing] the collecting and processing data by performing calculations” but “the claimed invention does not recite these principles and therefore is not directed to a judicial exception”. Applicant later on argues that “the instantly claimed invention does not recite a mathematical algorithm per se”. This is not persuasive as the claimed language clearly involves mathematical calculations, which falls under the abstract concept category.
Applicant argues that the claimed invention incorporates the abstract idea (i.e. mathematical calculations) into a particular practical application via “the monitoring device emits a control signal for influencing the processing device in the preparation mode.” This is not persuasive as it may be a practical application, but it is neither specific nor particular.
Applicant gives a good example of a particular practical application in the second paragraph of page 15 of the Remarks section: “the kitchen appliance could monitor the motor current of the motor driving a mixer …”. If applicant included this language into Claim 19, that would be persuasive towards meeting the particular practical application standard.
Applicant further gives example from the specification (page 16 of Remarks section) of the practical application. If this language were incorporated into the claim language, that would be persuasive towards meeting the particular practical application standard.
2019 Subject Matter Eligibility Examples: Abstract Ideas (January 7, 2019), there is much more specificity in this example than in Claim 19 of the instant application. Clear limitations are put down on what is being manipulated, screen icons, and how they are being manipulated, by amount of use or memory allocation. Per example 40 of the same document, the claim language is much more specific to what data is being collected, network delay, packet loss, jitter, or Netflow protocol data.
To summarize, if the applicant were to expand on “the monitoring device emits a control signal for influencing the processing device in the preparation mode” with specifics in Claim 19 (especially regarding “influencing the processing device”) or give specific examples of acquisition values, identified acquisition values, generated features, analysis information, and frequency distribution throughout the claim language, that would be persuasive towards meeting the particular practical application standard.

Regarding the 102 rejections, applicant's arguments filed 11 June 2021 have been fully considered but they are not persuasive. Specifically, applicant argues that “a monitoring device” of Bohannon does not “identif[y] a frequency distribution of the analysis information by a time-dependent analysis, whereby an analysis result specific to a preparation state is determined by the monitoring device”. This argument is not persuasive as a feedback process comprising a feedback sensor detects attributes associated with motor operation and sends signals to the energy control switch (Bohannon [0009]). This analysis happens in real time (Bohannon [0009]) and RPM is an example of a motor operation attribute (Bohannon [0008]: “The attribute detected may include revolutions per minute of the blender motor”) and frequency distributions are identified of motor RPM (Bohannon figure 3). 
Applicant further argues that a “frequency distribution” of any attribute is known mainly in the form of a histogram per one with ordinary skill in the art. This argument is not persuasive as broadest reasonable interpretation of frequency distribution is any table, chart, graph, or wording that conveys 
Finally applicant argues that “there is no teaching in Bohannon that the process device is controlled based on the frequency distribution” via an “analysis result”. This is not persuasive as RPM is considered a motor attribute (Bohannon [0008]: “The attribute detected may include revolutions per minute of the blender motor”) that is measured via frequency (figure 3) and motor attributes are controlled via a feedback process (Bohannon [0009]).

	Regarding the 103 rejections, applicant's arguments filed 11 June 2021 have been fully considered but they are not persuasive. Specifically, applicant restates the deficiencies in the teaching of Bohannon and how the supplementary references do not address those deficiencies. This is not persuasive as those deficiencies are addressed in the response to the 102 rejection arguments and in the remapped 102 prior art rejection section further above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774